Citation Nr: 0502889	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-20 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had unverified active military service from July 
1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, denied 
entitlement to service connection for hepatitis C.

The veteran presented testimony at a personal videoconference 
hearing before the undersigned Veterans Law Judge in October 
2004.  A copy of the hearing transcript is attached to the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any


information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2004); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The veteran contends that some of the records contained in 
the claims file do not relate to him.  At his personal 
hearing in October 2004, the veteran, through his 
representative, requested that his service personnel records 
be associated with the claims file if not already of record.  
Our review of the claims file does not find personnel 
records.  Furthermore, we do not find a copy of the veteran's 
DD Form 214 to document his service, or verification of 
service from the National Personnel Records Center (NPRC).  
In addition, based upon the reason for examination as shown 
on the March 1974 examination regarding an administrative 
separation, additional records should be requested. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should contact the veteran and 
request him to submit, if available, a copy 
of his DD Form 214 and/or any other 
discharge paper. 



3.  The RO should request from the NPRC the 
following:

a)  verification of the veteran's active 
military service;

b)  personnel records to include a copy 
of the veteran's DD Form 214 and any 
other discharge papers;

c)  medical records for treatment in an 
alcohol and drug abuse control program 
starting in July 1973 through January 
1974, to include group or individual 
counseling or therapy; 

d)  records of proceedings for an 
Administrative Separation for Unfitness 
or Unsuitability, approximately in 
February or March 1974.    

4.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
September 2004 supplemental statement of 
the case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



